DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to preliminary amendment filed on 7/23/2019.
Claims 1-14, 16, and 17 are currently pending in this application.  
The IDS filed on 07/23/2019 and 11/23/2020 have been accepted. .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 5, the claim recites providing a second privacy plan interface plan based on a trigger, the second privacy plan interface recommending activating the first privacy plan,  and the user selecting the activation of the first privacy plan.  However, this is unclear.  The independent claim already recites that a first privacy plan is selected and activated.  It is unclear 
As per claim 12, the claim recites “responsive to prior to determining that the VR user’s avatar is not observable by other avatars, disguising the VR user’s avatar.”  This is unclear as it does not make sense.  The claim first recites prior to disguising the avatar, determining whether the avatar is observable.  The claim then recites disguising the vr avatar in response to prior the determining.  For purposes of examination, this claim will be interpreted as disguising the VR user’s avatar after determining that the avatar is observable by others.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parker US Patent Application Publication 2017/0148267 (hereinafter Parker), in view of Jolliff et al. US Patent Application Publication 2009/0300525 (hereinafter Joliiff).

As per claim 1, Parker teaches a method of providing privacy for a user engaging in a virtual reality (VR) world, the method comprising: providing, to the VR user, a first privacy plan configuration interface, the first privacy plan configuration interface enabling a selection from among a plurality of privacy plans, wherein each privacy plan is operable to conceal data of an avatar of the VR user in the VR world (paragraph 44, wherein users may adjust privacy settings for avatar in virtual reality system; privacy plans include settings such as revealing name, age location, etc); receiving, from the VR user, a first selection indicating a first selected one of the plurality of privacy plans (paragraph 44 wherein the user/player has set privacy settings); and activing the selected first privacy plan during interaction of the user’s avatar in the VR world (paragraph 44, wherein after privacy settings are activated, corresponding information in the VR world may be displayed or hidden accordingly).
	Although Parker teaches privacy plans for concealing information, the plans do not explcity teach the avatar’s “activities.”  This would have been obvious though.  Parker, in paragraph 44, already teaches concealing information such as “name, age, location etc.”  Information, such as activities, would have been obvious as one of ordinary skill in the art may deem such information as sensitive or private.  However, for a further teaching on concealing information such as activities, see Jolliff (Paragraphs 120-121 with setting different levels of permission controls to conceal actions of avatar).  

	As per claim 2, Parker as modified teaches receiving, from the VR user, a second selection indicating a second selected one of the plurality of privacy plans; and activating the selected second privacy plan during interaction of the user’s avatar in the VR world (Jolliff paragraph 135 wherein users may update the privacy plans at any time).	As per claim 4, Parker as modified teaches monitoring trigger conditions, wherein activating the selected first privacy plan comprises: responsive to detecting a triger condition, automatically activating the selected first privacy plan (paragraph 44, wherein if another user selects avatar, information may be hidden based on privacy settings; see also throughout Jolliff, wherein avatar activites are updated based on multipole settings or sensors).
	As per claim 5, as best understood by the Examiner, Parker teaches monitoring trigger conditions; responsive to detecting a trigger condition, automatically providing to the VR user a second privacy plan configuration interface, the second privacy plan configuration interface having a plurality of options, the plurality of options including a recommendation of activating the first privacy plan; and receiving, from the VR user, a second selection indicating a selected one of the plurality of options, wherein activating the selected first privacy plan comprises: responsive to the second selection indicating acceptance of the recommendation, activating the selected first privacy plan (Parker paragarph 44 with another user wanting to request information; player may then receive a user request, which is a second privacy plan 
	As per claim 6, Parker as modified teaches wherein the trigger conditions are specified by the VR user (Joliff paragraphs 120, 121, and throughout, with user setting authorization levels/trigger conditions/parameter values).
	As per claim 7, Parker as modified teaches wherein the trigger conditions includes conditions not specified by the VR user (see Joliff paragraph 119 wherein settigns may be prestored; also see Parker paragraph 44 wherein the trigger condition is when a player clicks on an avatar, which is a trigger condition that is not specified by the VR user).
	As per claim 8, Parker as modified teaches wherein the plurality of privacy plans comprises at least two selected from the list consisting of: generating one or more clones of the VR user’s avatar (Joliff paragraph 121 with showing another avatar to another user); disguising the VR user’s avatar (paragraph 121 with disguising what avatar is doing); rendering the VR user’s avatar invisible (Joliff paragraph 121 with hidden avatar); teleporting the VR user’s avatar to a remote location; relinquishing control of the VR user’s avatar by the VR user to automated control; generating a private copy of at least a portion of the VR world; and locking other avatars out of at least a portion of the VR world (Parker paragraph 44 with disabling function of other players viewing information).

	As per claim 10, Parker as modified teaches wherein the clones are similar in appearance to the VR user’s avatar (Joliff paragraph 121 with showering the boss the same avatar performing a different action).
	As per claim 11, Parker as modified teaches wherein the clones are spawned at substantially the same VR world location as the VR user’s avatar (Joliff paragraph 121 with showering boss the same avatar performing a different action; the avatar replaces the other avatar and are thus at substantially the same location).
	As per claim 12, Parker as modified teaches wherein disguising the R user’s avatar comprises: prior to disguising the VR user’s avatar, determining whether the VR user’s avatar is observable by other avatars (Joliff paragraph 121-123 with determining others are viewing avatar, such as by a request; responsive to prior to determining that the VR user’s avatar is not observable by other avatars, disguising the VR user’s avatar (paragraph 123 with after determining authorization level and parameters, choosing which avatar to display to requestor).
	As per claim 13, Parker as modified teaches merging alterations of the private copy with the VR world (Joliff paragraph 88 with user modifying and storing avatars; averts are then merged into the VR world).
	As per claim 14, Parker as modified teaches monitoring triger conditions ((paragraph 44, wherein if another user selects avatar, information may be hidden based on privacy settings; 
	Claim 16 is rejected using the same basis of arguments used to reject claim 1 above.
	 
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Parker combination as applied above, and further in view of Odryna et al. US Patent Application Publication 2012/0233640 (hereinafter Odryna)
	As per claim 3, Parker as modified does not explicitly teach responsive to receiving the first selection, selectively enabling or disabling selection options in the privacy plan configuration interface, based on compatibility with the first selected privacy plan.  However, this would have been obvious to one of ordinary skill in the art.  It is notoriously well known in the art that additional user selections may appear or disappear/grayed out when options conflict.  Utilizing such options prevents the users to make selections that are not compatible with one another.   For a further teaching on displaying all selections or disabling selections, see Odryna (paragraph 84, wherein disabled information may be fully removed or grayed out; paragraph 84 further teaches disabling all available selections).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Parker combination with Odryna.  One of ordinary 
	As per claim 17, Parker as modified teaches through the privacy plan configuration interface, receiving selectin of a second selected privacy plan compatible with the first selected privacy plan; and activating the selected second privacy plan in combination with the first selected privacy plan during interaction of the user’s avatar in the VR world (Parker paragraph 44 wherein multiple privacy settings may be set, such as name, age location; user may select multiple options, such as displaying name, age, location, etc; these do not conflict and can be activated; also see throughout Joliff, such as in paragraph 124 with gathering multiple privacy settings/parameters and adjusting the avatar based on the conditions, such as authorization level, sensors, device settings, calendar, etc). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495